DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment filed 7/17/2019 canceling claims 1-24 and adding claims 25-48 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/17/2019 and 11/18/2019 have been entered and considered by the examiner.  

Claim Objections
Claims 27, 28, and 30 are objected to because of the following informalities:  claims 27, 28, and 30 depend from canceled claim 06 but appear to have supposed to read claim 26 based on how the other claims depend from the independent claims.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 25, 31, 37, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehrenbach et al (US 2019/0173652 A1) in view of Kim et al (US 2020/0052930 A1) support provided by provisionals 62/455369 and 62/454059.
Regarding claims 25 and 31, Fehrenbach teaches an apparatus/ Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network (Abstract; Fig. 16) , comprising:
one or more processors to, and an interface for receiving the PT-RS and the transmission in the MUST operation from a receiving circuitry (Paras. 0005 and 0096; a receiver for receiving data signals from a plurality of transmitters using multi-user superposition coding may be configured to: estimate a phase shift between channels via which the receiver receives the data signals to obtain a phase shift information between the channels; Some or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor, a programmable computer or an electronic circuit):
Paras. 0006-0010, 0053, 0083, and 0087; a transmitter for transmitting a data signal with superposition with a further data signal of a further transmitter at a receiver seeking to receive at least the further data signal using multi-user superposition coding may be configured to: send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the eNB would transmit the phase shift estimation reference signal to the UE so that the UE can use this to estimate the phase to help decode the data signal);
process the phase shift estimation reference signal (Paras. 0006-0010, 0053, 0083, and 0087; send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the UE can use the phase shift estimation reference signal to estimate the phase to help decode the data signal); and
process a transmission in a Multi-User Superposition Transmission (MUST) operation in accordance with the phase shift estimation reference signal (Paras. 0006-0010, 0053, 0083, and 0087; a transmitter for transmitting a data signal with superposition with a further data signal of a further transmitter at a receiver seeking to receive at least the further data signal using multi-user superposition coding may be configured to: send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the eNB would transmit the phase shift estimation reference signal to the UE so that the UE can use this to estimate the phase to help decode the data signal where the data signal is the transmission in a MUST operation). 
However, while Fehrenbach teaches a phase shift estimation reference signal used to receive a data signal using multi-user superposition coding (Paras. 0006-0007), he does not specifically disclose determining a presence of a Phase Tracking Reference Signal (PT-RS) and a density of the PT-RS and process the PT-RS. 
Kim teaches a User Equipment to perform a phase tracking in a wireless communication system (Abstract).  He further teaches determining a presence of a Phase Tracking Reference Signal (PT-RS) and a density of the PT-RS and process the PT-RS (Paras. 0004-0010 and 0540-0542; an eNB may configure a PTRS according to different frequency density of each UE and inform the number, position, frequency interval, and the like of the PTRS configured to the UE through DCI using an explicit signaling method; i.e. the UE would determine the presence and density of the PTRS from the DCI). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the teachings of Fehrenbach.  Kim at Para. 0098).
Regarding claims 37 and 43, Fehrenbach teaches an apparatus/ Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of an Evolved Node-B (eNB) operable to communicate with a User Equipment (UE) on a wireless network (Abstract; Fig. 16) , comprising:
one or more processors to, and an interface for sending the PT-RS and the transmission in the MUST operation from a transmission circuitry (Paras. 0005 and 0096; a receiver for receiving data signals from a plurality of transmitters using multi-user superposition coding may be configured to: estimate a phase shift between channels via which the receiver receives the data signals to obtain a phase shift information between the channels; Some or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor, a programmable computer or an electronic circuit):
establish a use of a phase shift estimation reference signal and a density of the phase shift estimation reference signal (Paras. 0006-0010, 0053, 0083, and 0087; a transmitter for transmitting a data signal with superposition with a further data signal of a further transmitter at a receiver seeking to receive at least the further data signal using multi-user superposition coding may be configured to: send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the eNB would create and transmit the phase shift estimation reference signal to the UE);
generate the phase shift estimation reference signal (Paras. 0006-0010, 0053, 0083, and 0087; send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the eNB would create and transmit the phase shift estimation reference signal to the UE; and
generate a transmission in a Multi-User Superposition Transmission (MUST) operation in accordance with the phase shift estimation reference signal (Paras. 0006-0010, 0053, 0083, and 0087; a transmitter for transmitting a data signal with superposition with a further data signal of a further transmitter at a receiver seeking to receive at least the further data signal using multi-user superposition coding may be configured to: send a phase shift estimation reference signal to the receiver; receive a phase shift compensation signal responsive to the phase shift estimation reference signal; and map data using a constellation in a manner phase shift compensated according to the phase shift compensation signal to obtain the data signal; i.e. the eNB would transmit the phase shift estimation reference signal to the UE so that the UE can use this to estimate the phase to help decode the data signal where the data signal is the transmission in a MUST operation). 
Paras. 0006-0007), he does not specifically disclose establish a use of a Phase Tracking Reference Signal (PT-RS) and a density of the PT-RS and generate the PT-RS. 
Kim teaches a User Equipment to perform a phase tracking in a wireless communication system (Abstract).  He further teaches establish a use of a Phase Tracking Reference Signal (PT-RS) and a density of the PT-RS and generate the PT-RS (Paras. 0004-0010 and 0540-0542; an eNB may configure a PTRS according to different frequency density of each UE and inform the number, position, frequency interval, and the like of the PTRS configured to the UE through DCI using an explicit signaling method; i.e. the UE would determine the presence and density of the PTRS from the DCI). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kim with the teachings of Fehrenbach.  The motivation for doing so would have been to improve transmission/reception data efficiency (Kim at Para. 0098).

Claims 26-29, 32-35, 38-41, and 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehrenbach et al (US 2019/0173652 A1) in view of Kim et al (US 2020/0052930 A1) support provided by provisionals 62/455369 and 62/454059 further in view of Lim et al (US 2016/0374060 A1) IDS submitted by Applicant.
Regarding claims 26, 32, 38, and 44, the combination of references Fehrenbach and Kim teach the limitations of the previous claims.  
However, while Fehrenbach teaches signaling for near and far UEs (Paras. 0048), the combination of references Fehrenbach and Kim do not specifically disclose wherein at least one of the presence of the PT-RS and the density of the PT-RS is determined at least in part by a Far-UE indicator. 
Lim teaches a method and an apparatus for supporting multiuser superposition transmission (Abstract).  He further teaches wherein at least one of the presence of the PT-RS and the density of the PT-RS is determined at least in part by a Far-UE indicator (Paras. 0123, 0142, 0149, and 0151; A DM-RS 1105 for the far UE is transmitted in a first slot of the subframe (some of the first seven OFDM symbols), and a DM-RS 1110 for the near UE is transmitted in a second slot; DM-RSs for the far UE are arranged to not overlap the CRS or PDCCH and locations of DM-RSs for the near UE. The DM-RSs for the far UE are distributed as uniformly as possible in a time domain while following the existing design rule for the DM-RS as closely as possible; i.e. the location and density of the reference signals would be based on whether it is a near or far UE). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lim with the combination of references Fehrenbach and Kim.  The motivation for doing so would have been to improve system performance and increasing fairness of scheduling for the UEs (Lim at Para. 0007).
Regarding claims 27, 33, 39, and 45, the combination of references Fehrenbach, Kim, and Lim teach the limitations of the previous claims.  Lim further Para. 0017; receiving first Downlink Control Information (DCI) containing transmission information for the near UE and second DCI containing transmission information for at least one far UE among the multiuser superposition transmission-scheduled UEs).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lim with the combination of references Fehrenbach and Kim.  The motivation for doing so would have been to improve system performance and increasing fairness of scheduling for the UEs (Lim at Para. 0007).
Regarding claims 28, 34, 40, and 46, the combination of references Fehrenbach, Kim, and Lim teach the limitations of the previous claims.  Lim further teaches wherein the Far-UE indicator is jointly coded with a Modulation and Coding Scheme (MCS) indicator (Paras. 0072-0079; information on resource assignment allocated to the far UE: indicates a Modulation and Coding Scheme (MCS) for the far UE signal; i.e. the information on the resource assignments and more for the far UE and the MCS are included/jointly coded in the DCI).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lim with the combination of references Fehrenbach and Kim.  The motivation for doing so would have been to improve system performance and increasing fairness of scheduling for the UEs (Lim at Para. 0007).
Regarding claims 29, 35, 41, and 47, Lou teaches the limitations of the previous claims.  Lou further teaches wherein the MCS indicator is carried by a Paras. 0072-0079; information on resource assignment allocated to the far UE: indicates a Modulation and Coding Scheme (MCS) for the far UE signal; i.e. the MCS is included in the DCI).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Lim with the combination of references Fehrenbach and Kim.  The motivation for doing so would have been to improve system performance and increasing fairness of scheduling for the UEs (Lim at Para. 0007).  

Claims 30, 36, 42, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehrenbach et al (US 2019/0173652 A1) in view of Kim et al (US 2020/0052930 A1) support provided by provisionals 62/455369 and 62/454059 further in view of Lim et al (US 2016/0374060 A1) IDS submitted by Applicant further in view of Kowalski et al (US 20160309542 A1).
Regarding claims 30, 36, 42, and 48, the combination of references Fehrenbach, Kim, and Lim teach the limitations of the previous claims.  
However, the combination of references Fehrenbach, Kim, and Lim do not specifically disclose wherein the Far-UE indicator is determined based upon a search space indicator. 
Kowalski teaches performing constellation superposition by an evolved Node B (Abstract).  He further teaches wherein the Far-UE indicator is determined based upon a search space indicator (Paras. 0079 and 0102; eNB 160 may configure, in the MUST UE 102, the new transmission mode. The configuration may be performed by higher layer signaling (e.g., through dedicated RRC message). The UE 102 configured with the new transmission mode may have to monitor PDCCH with the new DCI format in UE-specific search space (US S) or may monitor EPDCCH with the new DCI format in EPDCCH USS. The UE 102 configured with the new transmission mode may not require monitoring PDCCH with the new DCI format in common search space; i.e. which mode and whether there are near and far UEs determined based on which search space is to be used). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kowalski with the combination of references Fehrenbach, Kim, and Lim.  The motivation for doing so would have been to improve communication flexibility and/or efficiency (Kowalski at Para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KENT KRUEGER/Primary Examiner, Art Unit 2474